Order entered September 20, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00974-CV

                                 SEMON BONNER, Appellant

                                                 V.

                      FEDERAL HOME LOAN MORTGAGE, Appellee

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-19-02290-B

                                             ORDER
       This appeal stems from the same underlying cause and judgment as appellate cause

number 05-19-00637-CV. Accordingly, on the Court’s own motion, we CONSOLIDATE this

appeal into appellate cause number 05-19-00637-CV. We DIRECT the Clerk of the Court to

transfer all documents from this appeal into appellate cause number 05-19-00637-CV. For

administrative purposes, this appeal is treated as a closed case. The parties, trial court clerk, and

court reporter shall now use only appellate cause number 05-19-00637-CV.


                                                       /s/    BILL WHITEHILL
                                                              JUSTICE